tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c apr uniform issue list legend taxpayer a taxpayer b amount d trust t date date date date date ira x ira y company m company n state n t i dear taxpayer b this is in response to the date request for letter rulings under sec_408 of the internal_revenue_code as supplemented by correspondence dated date requesting that we waive the 60-day rollover requirement of sec_408 of the code in order to permit taxpayer b to roll over amounts distributed from individual_retirement_arrangement x ira x to the trustee of trust t submitted on your behalf by your authorized representative the request for letter rulings is based on the following facts and representations taxpayer a whose date of birth was date died on date at age as of his date of death taxpayer a was the owner of ira x maintained with company m on date taxpayer a signed and adopted trust t for the benefit of his children and spouse taxpayer b taxpayer b is the trustee of trust t taxpayer b was alive as of the date of this ruling_request and had attained age prior to the provisions of trust t provide in relevant part that upon taxpayer a's death taxpayer b becomes the sole trustee thereof trust t further provides for the division of the trust into the subtrust b part being a by-pass trust and the subtrust a part being a marital trust stocks and cash in trust t have been allocated by the trustee to the by- pass trust and the proceeds of ira x along with other assets have been allocated by the trustee to the marital trust the marital trust provides that taxpayer b shall receive all the income therefrom no less frequently than quarterly and that the trustee can invade the corpus for taxpayer b only and during the lifetime of taxpayer b taxpayer b has the power by written instrument at any time and from time to time to appoint all or any part of subtrust a corpus to herself on date company m issued a check for amount d to taxpayer b as trustee of trust t as a total_distribution from ira x the check is still being held and has not been deposited or cashed an agent for taxpayer b mailed the above check on date to company n to be deposited into ira y an ira set up and maintained in the name of taxpayer b later the agent was notified of a refusal by company n to accept the check for deposit to ira y the agent began contacting company n's ira department manager and his superior in attempt to have check accepted after various conversations with company n the agent was informed that company n would check with legal counsel and respond company n's legal department determined that company n could not accept the funds back without a letter_ruling from the internal_revenue_service date is less than days from date your authorized representative has asserted that trust t and the separate trusts created under its terms are valid under the laws of state n based on the above facts and representations you through your authorized representative request the following letter rulings that taxpayer b as taxpayer a's surviving_spouse will be treated as having been eligible to receive the entire distribution from ira x directly from taxpayer a’s ira x with company m and not from trust t thus taxpayer b will be treated as having been eligible to roll over her ira x interest into an ira set up and maintained in her name the grant by the internal_revenue_service of a waiver of the 60-day rollover requirement of section’ d of the code for taxpayer b to roll over amounts distributed from ira x to trust t to an ra with respect to your ruling requests sec_408 of the code provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and d b code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if the entire amount received including money and any other_property is paid into an ira other than an endowment_contract for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution code sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shail not apply to any amount received by an individual from such account and no amount transferred from such account to another ira shall be excluded from income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution code sec_408 provides that an jra shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual thus pursuant to code sec_408 c ii a surviving_spouse who acquires ira proceeds from and by reason of the death of her husband may elect to treat those ira proceeds as her own and roll them over into her own ira code sec_408 provides in relevant part that under regulations prescribed by the secretary rules similar to the rules of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained code sec_408 provides that this paragraph shall not apply to any amount to the extent such amount is required to be distributed under subsection a on date final income_tax regulations were published in the federal_register with respect to sec_401 and sec_408 of the code see also r b date sec_1_408-8 of the final regulations question and answer provides that a surviving_spouse of ari ira owner may elect to treat the spouse’s entire_interest as a beneficiary in an individual's ira as the spouse’s own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust ifa trust is named as sec_1_408-8 of the final regulations q a-5 a further provides in relevant part that an electing surviving_spouse must first take the required_distribution for the calendar_year that contains the ira holder's date of death determined with respect to the deceased ira owner prior to making the election to treat the deceased's ira as her own this requirement also applies to a surviving_spouse who elects to rollover an ira of a decedent into her own ira the preamble to the final regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust or an estate with respect to your first ruling_request generally if a decedent's qualified_plan assets pass through a third party eg an estate or a_trust and then are distributed to the decedent's surviving_spouse said spouse will be treated as acquiring them from the third party and not from the decedent thus generally said surviving_spouse will not be eligible to roll over the qualified_plan proceeds into her own ira the initial issue raised in this ruling_request is whether the general_rule above applies where ira_distributions are made directly to a subtrust created under the terms of a_trust which subtrust contains the provisions referenced above in this case trust t was the sole named beneficiary of taxpayer a’s interest in ira x after taxpayer a’s death taxpayer b became the sole trustee of trust t with the authority to allocate trust t assets in any way in which she deemed appropriate as trustee taxpayer b could have demanded that trust w's interest in ira x be distributed to trust t in a lump sum then such amount could have been allocated under trust t to subtrust a if she had done so taxpayer b could then have demanded in writing that trust t's interest in ira x be paid to her as beneficiary of subtrust a if she had done so taxpayer b as the individual who would have made every decision leading up to trust w’s interest in ira x being paid to her would have been treated as having acquired said ira x interest from taxpayer a and not from trust w thus with respect to your first ruling_request we conclude as follows that taxpayer b as taxpayer a's surviving_spouse will be treated as having been eligible to receive the entire ira x distribution directly from taxpayer a's ira x with company m and not from trust t thus taxpayer b will be treated as having been eligible to roll over her ira x interest to the extent not required to be distributed pursuant to sec_408 of the code into an ira set up and maintained in her name with respect to your second ruling_request sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 code sec_408 provides a similar 60-day rollover period for partial rollovers code sec_408 provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed and the time elapsed since the distribution occurred with respect to your second ruling_request the information presented in support of this ruling_request indicates that taxpayer b and her agent attempted to roll over amount d distributed from ira x into ira y an ira set up and maintained in her name within days of the date amount d had been distributed from ira x as noted above in our response to ruling_request taxpayer b was eligible to accomplish such a rollover however because of a misunderstanding of the rollover rules of sec_408 of the code on the part of company n the custodian of ira y company n refused to accept ‘ the check for amount d as a result of company n's action taxpayer b could not reasonably satisfy the requirement that amount d be deposited in an ira within days of the distribution from ira x thus the failure to deposit amount d into an ira within the 60-day period was beyond the reasonable control of individual a based on the specific facts and representations surrounding this ruling_request we conclude as follows with respect to your second ruling_request pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount d and described below taxpayer b granted a period of days from the date_of_issuance of this ruling letter to contribute amount d in cash less the required distributions for and described below to an ira set up and maintained by taxpayer b provided all other requirements of sec_408 are otherwise satisfied except the 60-day requirement if these conditions are satisfied amount d less the required distributions for and described below will be considered a rollover with the meaning of sec_408 for the taxable_year less the required distributions for it has been represented that taxpayer a had attained age prior to his death during calendar_year thus taxpayer a had a code sec_401 required_distribution for calendar_year if said required_distribution had not been taken prior to taxpayer a's death it must be taken and may not be rolled over into taxpayer b's ira with respect to calendar_year taxpayer b had attained age prior to that calendar_year thus she would have had a required_distribution for said year if her attempt to roll over in had been successful said required_distribution may not be rolled over and is not included within our response to your second ruling_request also note that a required_minimum_distribution for the calendar_year will be due on or before date no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling letter is based on the assumption that ira x either has met is meeting or will meet the requirements of sec_408 at all times relevant thereto it also assumes that trust t and the subtrusts created thereunder are valid under the laws of state n as represented pursuant to a power_of_attorney on file with this office the original of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions please contact sincerely yours darga fe fcttlegehn donzel h littlejohn manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
